RECE|VED

APR _ 9 2019 UNITED sTATEs DisTRIcT coURT
WESTERN DISTRICT oF LoUIsIANA
WSJ§"NYM€?%F°L§SFS\A~A ALEXANDRIA DIVISION
A.LEXANDR|A, LOU\S|ANA

sTEvEN s. RoBiNsoN, cIVIL AcTIoN No. 1:18-cv-1581-P

Petitioner

vERsUs JUDGE DEE D. DRELL

WARDEN, MAGISTRATE JUDGE PEREz-MONTES

Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 7), and after a de novo review of the record
including the Objection filed by Petitioner (Doc. 10), and having determined that the
findings and recommendation are correct under the applicable laW;

IT IS ORDERED that Petitioner’s claim for additional credit toward his
sentence is DENIED and DISMISSED WITH PREJUDICE, but his challenge to the
validity of the court order that reduced his sentence to 78 months or time served is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction

 

ira
THUS DONE AND SIGNED at Alexandria, Louisiana, this day of
A/'£/VL-` ,2019.
: ~’\ /\_/"1" >\ \_\

 

DMELL
UNITED sTATEs DISTRICT JUDGE

